Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Apicelli on 6/2/22.
The application has been amended as follows: 
A. 	claim 16 is amended as follow:
 - 	in line 15, the limitation of “the first side” is replaced with “a first side”
B.	claim 25 is amended as follow:
- 	in line 12, the limitation of “the first side” is replaced with “a first side”

The following is an examiner's statement of reasons for allowance: the closest prior art examiner found was Williamson (US. 20050085920), wherein Williamson discloses the claimed invention except that a mount having a hollow interior and including a first side, a second side, a third side, and a fourth side, the first side being spaced apart from the second side, the third side being spaced apart from the fourth side, and the third and fourth sides each extending between the first and second sides, an engagement structure extending from the third side and including a conformal engagement surface for mating to a surface topography of at least a portion of a bone, wherein each of the first, third, and fourth sides of the surgical mount define a respective aperture that communicates with the hollow interior, and wherein the cartridge is sized and configured to be received within the hollow interior of the surgical mount through the aperture defined by the first side of the surgical mount, therefore the present invention is allowable over the prior art of Williamson.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/           Primary Examiner, Art Unit 3775